Citation Nr: 1422329	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for left knee tendonitis with degenerative changes.

2.  Entitlement to an initial rating higher than 10 percent for left knee laxity.  


REPRESENTATION

Veteran represented by:	Elke E. Altman


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1987 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2008 and December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In September 2013, the Board remanded the claims as well as the claim of service connection for a cervical spine disability.  In November 2013 in a rating decision, the RO granted service connection for a cervical spine disability and the claim is no longer before the Board.  

The development ordered by the Board for the claims for increase has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Left knee degenerative joint disease is manifested by flexion more than 30 degrees. 

2.  Before November 2013, left knee degenerative joint disease was manifested by extension limited to 5 degrees or less, from November 2013, extension is limited to 15 degrees.  

3.  The left knee laxity does not result in moderate recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1. The criterion for a rating higher than 20 percent for left knee tendonitis with degenerative changes based on limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  Before November 2013, the criterion for a separate compensable rating for left knee tendonitis with degenerative changes based on limitation of extension was not met; from November 2013, the criterion for a separate rating of 20 percent for left knee tendonitis with degenerative changes based on limitation of extension has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013). 

3.  The criterion for an initial rating higher than 10 percent for left knee laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  


The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in December 2007.  As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of identifying evidence to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notice of the elements of a claim. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private treatment records, and records of the Social Security Administration.  

VA examinations were conducted in December 2007, in September 2009, and in November 2013.  As the examination reports are based on the Veteran's history and described the findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).   

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).








Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206 -07.

Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  

Current Ratings

The left knee disability manifested by tendonitis and degenerative changes is rated 20 percent under Diagnostic Code 5010 and 5260.  Under Diagnostic Code 5010, arthritis due to trauma is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is to be rated on the basis of limitation of motion.  




Limitation of flexion of the knee is rated under Diagnostic Code 5260.  Under Diagnostic Code 5260, flexion limited to 30 degrees warrants a 20 percent rating.  The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees.  

Limitation of extension of the knee is rated under Diagnostic Code 5261.  Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for a 20 percent rating is extension limited to 15 degrees.

The left knee disability manifested by laxity is rated 10 percent under Diagnostic Code 5257.  Under Diagnostic Code 5257, the criterion for the next higher rating, 20 percent, is moderate recurrent subluxation or lateral instability. 

Evidence 

In December 2007 on VA examination, the Veteran complained of knee pain, occasional instability, swelling, and stiffness, which were aggravated by prolonged standing or sitting, changes in the weather, and bending.  He denied locking and flare-ups.  He stated that he was not working because of psychiatric disorder.  He denied that the left knee disability impacted his activities of daily living.

The pertinent findings were minimal swelling and significant crepitus.  Stability tests were negative.  X-rays were negative for fractures or subluxations.  Flexion was 95 degrees and extension was to 5 degrees with pain throughout the entire range of motion.  Repetitive use did not result in additional loss of motion, pain, or other functional impairment.

In July 2009, the Veteran complained of increased knee pain and left knee instability.  

In August 2009, a MRI showed degenerative joint disease and a small joint effusion.  No other abnormality the left knee was noted.  The cruciate and collateral ligaments were normal in appearance.  


In August 2009 on a VA physical medicine rehabilitation consultation, gross strength was normal and gross range of motion was not limited.  The Veteran stated that he was able to perform activities of daily living independently, though walking and stairs required an assistive device.  

In September 2009 on VA examination, the Veteran complained of knee pain, instability, and frequent locking since he had fallen and involvement in a car accident.  The Veteran stated that since his previous examination his wife helped him out of the shower and out of bed.  He reported flare-ups that were primarily weather related.  He did not use assistive devices.

The pertinent findings were lateral joint line tenderness and moderate crepitus.  The Veteran had mild valgus laxity, but no ligamentous laxity.  Flexion was to 60 degrees with pain beginning at 40 degrees.  Extension was to 0 degrees.  Repetitive motion limited flexion to 40 degrees due to pain and fatigue.  The VA examiner stated that there was objective worsening of the Veteran's left knee disability from the previous examination.  The VA examiner stated that the recent injuries were transient episodes of strain or sprain that had resolved.  

In September 2009 on VA physical therapy consultation, the Veteran complained of left knee pain, swelling, and stiffness.  The pertinent findings were a normal gait, full range of motion, and no swelling or deformity.  The knee was tender with minimal crepitus.  Stability tests were negative.  Knee strength was within normal limits.  

In November 2009, health records show that the Veteran complained of inability to negotiate stairs due to knee pain and instability.  The pertinent findings were flexion of 100 degrees and extension of to -5 degrees.  There was tenderness to palpation at the left lateral joint line.  In December 2009, flexion was to 111 degrees and extension was to -7 degrees.  




In January 2010, the Veteran stated that he had a "high level" of knee instability and that he frequently suffered from locking.  He stated that his knee was weak and that he could not walk up stairs or any incline.   

In February 2010, the Veteran stated that his left knee resulted in an altered gait.  He stated that he could not sit or stand for any length of time. 

In February 2010, W.L., DPT, stated that the Veteran walked with an antalgic gait.  

Various letters from the Veteran's friends and family submitted in March 2010 described the various difficulties that the Veteran had with mobility, including difficulty sitting and standing or walking up stairs.  

In March 2013, the Veteran testified that his knee was unstable and that it locked up frequently.  He stated that he suffered from pain.  He stated that he could not flex his knee to 90 degrees or straighten it out.  The Veteran's spouse stated that she had to help the Veteran with activities of daily living, including tying his shoes and helping him bathe.  

In November 2013 on VA examination, the Veteran complained of limited range of motion, instability, and pain, which was exacerbated by use.  He denied swelling, but he wore a brace for stability.

The pertinent findings were knee tenderness or pain and the strength of flexion and extension was 5 of 5. Stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  He had no meniscal conditions.  Flexion was to 85 degrees with pain beginning at 50 degrees.  Extension was to 15 degrees with pain beginning at 20 degrees.  Repetitive use did not result in any additional limitation of motion, but did result in less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  



Analysis

Limitation of Flexion

As for limitation of flexion, flexion to 95 degrees, to 60 degrees, to 100 degrees, to 111 degrees, or to 85 degrees with pain does not more nearly approximate or equate to flexion limited to 15 degrees, the criterion for a 30 percent rating under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

Limitation of Extension 

As for limitation of extension before November 2013, extension to 5 degrees, to 0 degrees, to -5 degrees, or -7 degrees with pain does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a 10 percent rating under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

As for limitation of extension from November 2013, extension to 15 degrees equates to the criterion for a 20 percent rating under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

As for limitation of extension from November 2013, extension to 15 degrees does not more nearly approximate or equate to extension limited to 20 degrees, the criterion for a 30 percent rating under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.



Instability

As for rating instability under Diagnostic Code 5257, in 2007 stability tests were negative.  X-rays were negative for subluxation.  In August 2009, a MRI showed that the cruciate and collateral ligaments were normal in appearance.  In September 2009, there was mild valgus laxity, but no ligamentous laxity.  Also in September 2009, other stability tests were negative.  In November 2013, stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  

Under Diagnostic Code 5257, the criterion for the next higher rating, 20 percent, is moderate recurrent subluxation or lateral instability.  Except for mild valgus laxity, stability tests were negative or normal and moderate recurrent subluxation or moderate lateral instability and the criterion for a 20 percent rating has not been met. 

As for other potentially applicable Diagnostic Codes, under Diagnostic Code 5258, the criterion for a compensable rating is a dislocated cartilage or meniscus, which is not shown.

Under Diagnostic Code 5259, the criterion for a compensable rating is symptomatic removal of a cartilage or meniscus.  As the Veteran's symptoms of limitation of motion, pain, functional loss, and instability are already rated under Diagnostic Codes 5257, 5260, and 5261, a separate rating under Diagnostic Code 5259 for the same symptoms would be pyramiding, which is not permissible. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.



The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  This is done by a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the manifestations of the left knee disability to the rating schedule, the rating criteria under Diagnostic Codes 5257 (instability), 5258 (meniscal impairment), 5260 (limitation of flexion), and 5261 (limitation of extension) describe the disability levels and the Veteran's symptomatology, including instability, limitation of motion, pain, weakness, and functional loss. In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration for the service-connected right disability is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has been rated totally disabled since February 2010.  Before February 2010, the Veteran did not raise and the record did not reasonably raise a claim for a total disability rating for compensation based on individual unemployability.

      (The Order follows on the next page.).








ORDER

A rating higher than 20 percent for left knee tendonitis with degenerative changes based on limitation of flexion is denied.

Before November 2013, a separate compensable rating for left knee tendonitis with degenerative changes based on limitation of extension is denied. 

From November 2013, a separate rating of 20 percent for left knee tendonitis with degenerative changes based on limitation of extension is granted. 

An initial rating higher than 10 percent for left knee laxity is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


